— Appeal from a judgment of the Supreme Court at Special Term (Torraca, J.), entered December 27,1982 in Ulster County, which denied petitioner’s application, in a proceeding pursuant to CPLR article 78, to direct respondent to issue a certificate for final subdivision plat approval. This court has been advised that, by resolution dated April 21, 1983, respondent has consented to the filing of the pertinent subdivision map and authorized and directed the town clerk to execute an appropriate certificate. Since this was the sole relief prayed for, this appeal has become moot. Appeal dismissed, as moot, without costs. Mahoney, P. J., Kane, Main, Casey and Mikoll, JJ., concur.